Name: Commission Regulation (EEC) No 3306/87 of 3 November 1987 opening an invitation to tender for the sale of olive oil held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 313/ 12 Official Journal of the European Communities 4. 11 . 87 COMMISSION REGULATION (EEC) No 3306/87 of 3 November 1987 opening an invitation to tender for the sale of olive oil held by the Spanish intervention agency Particulars of the lots of oil offered for sale and of the places where they are stored shall be displayed at the central office of SENPA, calle Beneficencia, 8 , Madrid 28003, Spain . A copy of the invitation to tender shall be sent without delay to the Commission . Article 3 The tenders must reach SENPA, calle Beneficencia, 8 , Madrid 28003, Spain , not later than 2 p. m. (local time) on 16 November 1987. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 12 (4) thereof, Whereas Article 2 of Council Regulation (EEC) No 2754/78 (3), provides that olive oil held by the interven ­ tion agencies shall be put up for sale by tender ; Whereas, pursuant to Article 1 (2) of Commission Regula ­ tion (EEC) No 629/86 (4), the Spanish intervention agency hold in stock large quantities of olive oil ; Whereas Commission Regulation (EEC) No 2960/77 (*), as last amended by Regulation (EEC) No 3826/85 (6) laid down the conditions for the sale by tender on the Community market and for export of olive oil ; whereas the state of the market in olive oil is at present favourable for the sale of part of the said oil ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , Article 4 1 . Tenders shall be submitted for an oil of 3 ° acidity. 2 . Where the oil awarded has a different degree of acidity from that for which the tender was submitted, the price to be paid shall be equal to the price tendered, increased or reduced in accordance with the scale below :  up to 3 ° acidity : increase of Ptas 493,5 for each degree or fraction of degree of acidity below 3 ° ,  above 3 ° up to 8 ° acidity : reduction of Ptas 493,5 for each degree or fraction of degree of acidity above 3 ° ,  above 8 ° : additional reduction of Ptas 539,8 for each degree or fraction of degree above 8 ° . HAS ADOPTED THIS REGULATION : Article 1 The Spanish intervention agency 'Servicio Nacional de Productos agrarios', hereinafter referred to as 'SENPA', shall open an invitation to tender in accordance with the provisions of this Regulation and of Regulation (EEC) No 2960/77 for the sale on the Community market of approximately 18 000 tonnes of lampant virgin olive oil . By derogation from Article 13 ( 1 ) of Regulation (EEC) No 2960/77 , withdrawal of the oil awarded must be completed by 15 December 1987 at the latest . Article 2 The invitation to tender shall be published on 4 November 1986 . Article 5 Not later than one day after the expiry of the time limit laid down for the submission of tenders, SENPA shall send the Commission a list, without mentioning names, stating the highest tender received for each lot put up for sale . Article 6 The minimum selling price shall be fixed, on the basis of the tenders received, not later than the last working day of the month during which the tenders were submitted and in accordance with the procedure set out in Article 38 of Regulation No 136/66/EEC. The decision fixing the minimum selling price shall be notified forthwith to the Member State concerned . (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 183 , 3 . 7 . 1987, p . 7 . (3) OJ No L 331 , 28 . 11 . 1978 , p . 13 . (4) OJ No L 60, 1 . 3 . 1986, p . 8 . 0 OJ No L 348 , 30 . 12 . 1977, p . 46 . I6) Ol No L 371 , 31 . 12 . 1985, p . 1 . 4. 11 . 87 Official Journal of the European Communities No L 313/ 13 Article 9 The storage charge referred to in Article 15 of Regulation (EEC) No 2960/77 shall be Ptas 400 per 100 kilograms. Article 7 The olive oil shall be sold by SENPA not later than the third day of the month following that during which the tenders were submitted . SENPA shall supply the agencies responsible for storage with a list of the lots remaining unsold . Article 8 The security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be Ptas 3 000 per 100 kilograms . Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 November 1987 . For the Commission Frans ANDRIESSEN Vice-President